Citation Nr: 1014741	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right knee disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease/emphysema (COPD), to include as secondary 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to August 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An August 1979 rating decision denied reopening the 
Veteran's claim for service connection for a right knee 
disorder and notice of this was sent to the Veteran in the 
same month.  The Veteran did not appeal this decision and it 
became final.

2.  New evidence received since the August 1979 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

3.  The competent medical evidence reflects that the 
Veteran's right knee disability is neither related to service 
nor was it due to arthritis that manifested within one year 
of service discharge.

4.  The available evidence fails to show exposure to asbestos 
in service.

5.  The competent medical evidence reflects that the 
Veteran's COPD/emphysema is neither related to service, to 
include exposure to asbestos.





CONCLUSIONS OF LAW

1.  The August 1979 rating decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received since the 
August 1979 rating decision, and the claim for service 
connection for a right knee disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  A right knee disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  COPD/emphysema was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Where a claim has been previously denied 
in a final decision and the claimant has filed an application 
to reopen that claim, VA must provide notice of the bases for 
the previous denial and describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the decision below, the Board has reopened the Veteran's 
claim for service connection for a right knee disorder, and 
therefore, regardless of whether the notice requirements 
specific to reopening previously denied claims have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Because the Board is readjudicating the right knee 
claim on a denovo basis, the general duty to assist notice 
for service connection claims now applies, as it does with 
the service connection claim for COPD/emphysema.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in October 2004 and a duty to assist 
letter was sent in October 2004, prior to the April 2005 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The notice also requested that he answer a number 
of questions regarding his claimed asbestos exposure to help 
the RO verify such exposure (which he did not respond to).  
Additional notice was sent in January 2005, February 2005, 
May 2005, January 2006 and March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Available 
service treatment records were previously obtained and 
associated with the claims folder.  A request for information 
dated in April 1977 resulted in a response from the National 
Personnel Records Center (NPRC) stated that no records were 
on file and pointed out that the Veteran's service was "Fire 
Related" service, indicating that such records had been 
destroyed by fire.  The January 2006 duty to assist letter to 
the Veteran advised him of the fact that most of his service 
department records were destroyed by fire and requested he 
provide any available service records and assist the RO with 
obtaining possible substitute records.  The letter again 
requested he provide additional information as to his claimed 
asbestos exposure.  The letter also included an enclosed NA 
Form 13055 for him to fill out, so that the RO could obtain 
alternate records via the National Archives.  The record also 
requested he further clarify dates of treatment he received 
at Fort Meade as well as fill out another release of 
information to obtain private treatment records from a 
facility he had claimed treatment at.  He did not respond to 
this letter, thus the RO was unable to fully obtain pertinent 
evidence to include alternative evidence to the missing 
service treatment records.  The Board reminds the claimant 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Thus, it appears that every effort has been exhausted to 
obtain service department records or alternate sources for 
evidence, and they are not shown to be available.

Furthermore, VA, and private medical records were obtained 
and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination is not 
indicated for either the right knee disability or the COPD 
disability, where the available evidence shows that both 
disorders first manifested many years after service, and 
where the Veteran failed to provide additional information to 
assist with obtaining alternate evidence both for the service 
treatment records, and for the claimed asbestos exposure.  
Hence, the standards outlined in the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met, which requires evidence of an event, injury, or disease 
to have occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies.  Instead, there is only the veteran's 
unsubstantiated allegation that his current right knee 
disorder and COPD are related to service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006 and 
February 2009.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).




II.  New and Material Evidence 

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By way of history, in February 1953, the Veteran originally 
filed a claim for service connection for a right leg injury 
claimed to have happened when a sergeant first class beat him 
up while he was in the stockade.  The RO denied service 
connection for a right leg disability based on the records 
made available by the service department furnishing no 
information with respect to this claimed condition.  This 
decision was made in September 1953, with notice sent in 
October 1953.  The Veteran did not appeal this denial.

In a June 1977 rating decision, the RO denied a claim for 
service connection for other claimed disabilities besides the 
right leg, but also determined that he had been previously 
denied service connection for a right leg disorder, among 
other disabilities and that no new evidence had been 
submitted to warrant any change in the prior disallowance.  
Notice of this decision was provided the same month.  The 
Veteran did not appeal this decision.

The Veteran filed a claim for entitlement to service 
connection for a right knee disability in July 1979; this is 
the first time that he claimed entitlement to service 
connection for a specific right knee problem rather than 
right leg problem.  The RO in an August 1979 rating decision 
denied this claim by stating that the claim had been 
previously denied in June 1977 and that evidence of recent 
treatment for a knee (leg) condition would not reopen the 
claim since 26 years had elapsed since his discharge.  The 
decision stated he would need evidence of treatment in 
service.  Notice of this denial was provided in August 1979.  
He filed his claim to reopen in October 2004.

While the Board notes that the RO has presently denied this 
claim on a denovo basis, based on the previous denial of the 
right knee claim in August 1979, the Board must consider this 
matter on a new and material basis.  Barnett, supra.  

As discussed above, the majority of the Veteran's service 
treatment and personnel records were apparently destroyed by 
fire.  Among the evidence previously before the RO in August 
1979 was a limited number of service treatment records that 
had been associated with the claims folder.  This includes 
dental records from June 1952 and August 1952 and a record 
showing treatment for eye complaints in July 1952, while post 
stockade.  No reference to any issues with the right knee is 
made in these records, which were received in the claims 
folder in August 1953.  The service personnel document, which 
was in the claims folder in February 1953, showed that he was 
post stockade and would be released from active service on 
August 15, 1952.  This document likewise was negative for any 
indication of right knee problems, or of any incident that 
could have resulted in such problems.  

Among the evidence before the RO in August 1979 were the 
contentions made by the Veteran in his original claim from 
1953, when he alleged that a right leg injury took place when 
a sergeant first class beat him up while he was in the 
stockade.  The Veteran later submitted a letter in December 
1969 where he indicated that he escaped from work detail at 
Camp Bracking Ridge, Kentucky.  He stated that at the same 
time he escaped some other incarcerated individuals also 
escaped, and stole a gun and took hostages.  The Veteran said 
that he was captured and then beaten by the guards who 
thought he knew the whereabouts of the missing gun.  He 
claimed that this beating resulted in headaches, but this 
time made no reference to any other possible injuries to the 
right knee.  

Also before the RO in August 1979 was the report of a March 
1973 VA psychiatric examination, where the examiner noted 
that the Veteran claimed an injury to his back and right leg 
after he escaped from stockade and was beaten by a guard.  
The psychiatric examiner noted that he was superficially 
cooperative, but was also quite inconsistent in his story and 
his past behavior that was deemed by the examiner as 
irresponsible.  The March 1973 VA general medical examination 
noted that his musculoskeletal examination was entirely 
within normal limits.  

Thereafter the VA and private treatment records from the 
1970's are negative for any findings or treatment for right 
knee complaints.  

Evidence submitted after August 1979 includes an August 1980 
record documenting cardiovascular type complaints noted a 
history of left knee injury 3 years ago, but no mention of 
any right knee problems was made.  

In April 1986, the Veteran also submitted duplicates of the 
service treatment records that had been associated with the 
claims folder in 1953, but now also included photocopies of 
examinations taken on entrance, following apprehension for 
alleged desertion and on separation.  The June 1951 entrance 
examination revealed normal lower extremities.  The June 1952 
examination done after his apprehension for alleged 
desertion, and the August 1952 separation examination both 
revealed normal lower extremities.  

Among the evidence submitted after August 1979 were VA 
records suggesting that right knee complaints were first 
shown in 1999, with a June 1999 record noting that the 
Veteran was 65 years old, with chronic knee pain, and 
episodes of osteoarthritis.  Examination revealed chronic 
knee pain.  Other records from July 1999 noted about a 4 year 
history of bilateral knee and calf pain which has gotten 
worse, and a history of right knee arthroplasty said to have 
taken place in 1995.  Examination revealed no pain on 
palpation or instability, although he did have a wide stance 
and did not put full weight on the right leg.  The assessment 
was mild osteoarthritis of the knees and questionable 
claudication.  Another note which was undated, but recorded 
when the Veteran was also 65 years old noted severe knee pain 
with recent history of falls, and X-rays taken in 1995 said 
to document DJD, heterotrophic bone formation and 
questionable loose bodies.  Other records from July 1999 
reveal that he requested braces for both knees for 
bicompartmental osteoarthritis of both knees.  Later in 
August and September 1999 he requested a wheelchair for his 
knee complaints, which included buckling when he walks.  
Other records from the same month noted that he took 
Oxycodone for pain in both legs, and he reported that the 
cartilage in his knees was gone.  He was noted in April 2000 
to have pain in multiple joints, which included the right 
knee, for which he wore braces and also indicated he had to 
go to the emergency room for shots.  

Thereafter VA records from 2000 to 2003 reflect ongoing 
treatment for right knee osteoarthritis, including pain 
medication and continued use of braces and other assistive 
devices.  He was given a cane in June 2000.  In November 2000 
he was seen for bilateral knee and hip pain, with 
osteoarthritis noted to have been seen in the past on X-ray.  
However examination of the knee revealed normal range of 
motion without warmth, redness or tenderness, nor were fluid 
collection or osteoarthritic changes present.  Records from 
2001 mostly focused on cardiovascular problems.  However in 
January 2002, he indicated that Darvocet was not helping his 
arthritis symptoms any more, and similar complaints about 
medication not helping pain in his lower extremities were 
aired in May 2002.  In November 2002, he had a consult to 
replace worn out braces for his knees, and also was advised 
by his doctor to not pursue a motorized wheelchair, due to 
the need for him to exercise.  

Along with VA records received after August 1979, private 
records from 2003 addressed joint complaints that encompassed 
the right knee.  In February 2003 he was seen at the 
emergency room for  arthritis in both ankles, up the legs and 
to the hips.  Examination revealed the right (and left) knee 
to be swollen and tender, with crepitus, but with full range 
of motion.  DJD was shown on X-ray.  In March 2003, he 
underwent a rheumatology evaluation for pain in the multiple 
joints of the knees and ankles, worsening the past 10 years.  
A history of arthroscopic surgery on the right knee 10-12 
years earlier was given.  Examination revealed the right knee 
to be warm and swollen.   The assessment was advanced 
osteoarthritis and chondromalacia of both knees.  The right 
knee had fluid aspirated from it.  He underwent multiple 
injections of Synovasc in the right knee beginning in April 
2003, and in a June 2003 follow-up his symptoms in his right 
knee were described as improved and he now wanted the same 
procedures for his left knee.  He continued to be assessed 
with osteoarthritis, of the knee with good response to 
Synovasc.   

Additional evidence received after August 1979 included VA 
records from May 2003 noted symptoms of worsening pain in his 
right (and left) knee for which he was receiving Synovisc 
injections through a private physician and was assessed with 
DJD with worsening pain in his knees.  The same month it was 
noted that the Veteran requested a walker, rather than a cane 
for his right knee osteoarthritis.  In May 2004 he was seen 
for constant pain in the joints of both lower extremities, 
including the right knee, and continued to be assessed with 
DJD.  

The VA computerized problem list from 2002 and continuing 
through 2005 is noted to have consistently included knee 
osteoarthritis (OA) on X-ray.  However as of June 2003, and 
thereafter,  the problem list was noted to include the 
notation that the Veteran had followed up with a private 
orthopedist and recently had intrarticular shots, but was 
getting worse in both knees.  The diagnosis of OA continued 
to be noted in 2005, and records in 2006 reflect that he 
continued to receive ongoing prescriptions for arthritis 
symptoms, to include Capsaicin and Oxycodone.  

In May 2005 the Veteran submitted a statement saying that his 
right knee was treated in service at the first aid station.  
He remarked that he was told his service treatment records 
were destroyed in a fire.  In his December 2005 notice of 
disagreement, he said he injured his knee while on work 
detail in the stockade.  He repeated this contention in his 
April 2006 substantive appeal.

Based on a review of the evidence the Board finds that new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for a right 
knee disability.  This evidence now includes medical evidence 
of a current chronic osteoarthritis condition affecting the 
right knee, whereas the medical evidence before the RO in 
August 1979 was silent for such a condition.  The evidence 
also now includes the Veteran's lay statements from May 2005, 
December 2005 and April 2006 which now contend that he 
injured his right knee doing a work detail.  Such lay 
evidence is considered credible for the limited purpose of 
reopening the claim.  Previous lay statements submitted by 
the Veteran prior to the August 1979 denial suggested that he 
was injured in a beating, with no mention of a possible work 
detail injury.  This evidence, now showing a current right 
knee disability that had not been previously shown, and a new 
basis for possible cause of this condition, is new in that it 
has not been previously considered, and is so significant 
that this evidence relates to an unestablished fact necessary 
to substantiate his claim and raises a reasonable possibility 
of substantiating his claim.  Thus the claim for service 
connection for a right knee disorder is reopened. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection-General Laws and Regulations

Having reopened the Veteran's claim for service connection 
for a right knee disorder, the Board shall now address 
whether service connection is warranted for this disorder, as 
well as whether it is warranted for his COPD claimed as 
secondary to asbestos exposure in service.

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

A.  Service connection for right knee disorder (reopened 
claim)

Based on a review of the foregoing evidence, which has been 
discussed at length above when the new and material claim was 
reopened, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a right 
knee disorder. 

In short, the available evidence reflects that a chronic 
right knee disorder, diagnosed as osteoarthritis, began in 
1999, decades after service, with no credible evidence of an 
injury to the right knee having taken place in service, nor 
of knee problems otherwise having been manifested in service.  
Nor was osteoarthritis of the knee diagnosed within one year 
of his discharge in August 1952.  

In sum, the only evidence of record to suggest that the 
Veteran's current right knee disability is related to service 
consists of the Veteran's lay contentions that first allege 
that he injured his right knee while being beaten in the 
stockade, and alternately that he injured the right knee 
while performing work detail.  He is noted to have not 
elaborated on the nature of the work injury said to have 
caused his current right knee problem.  The Board notes that 
the Veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

However his contentions regarding the claimed incident and 
continuity of symptoms do not tend to be credible in light of 
the medical records over the years which detailed treatment 
for various problems, but failed to show any chronic 
complaints or significant findings regarding the right knee 
until 1999.  In short, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.)  

The inconsistencies in his stories given as to how the 
claimed injury took place also tend to hurt his credibility.  
In the original claim submitted in February 1953, he alleged 
a right leg injury claimed to have happened when a sergeant 
first class beat him up while he was in the stockade.  He 
then changed the story in December 1969, to having been 
beaten by some military police officers, after he was 
captured in an escape attempt.  Later in 2005 and 2006 he 
gave an alternate history of the right knee injury happening 
on work detail, but failed to elaborate further.  His 
credibility was called into question by the VA examiner who 
performed a psychiatric evaluation in March 1973, who noted 
that he was inconsistent in telling his story about the 
beating.  As there is no corroborative evidence to support 
any of these inconsistent stories of injury, the Veteran's 
contentions are not credible.  

Thus, service connection is not warranted for the right knee 
disability on a direct basis.  There is also no evidence of 
an onset of arthritis of the right knee within one year of 
discharge, thus service connection on a presumptive basis is 
not shown.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the claimed 
disability affecting the right knee is not warranted, and 
there is no doubt to be resolved, as the bulk of the evidence 
is unfavorable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

B.  Service Connection for emphysema/COPD to include as 
secondary to asbestos exposure.

The Veteran contends that service connection is warranted for 
emphysema/COPD to include as due to asbestos exposure.  He 
specifically has alleged in his December 2005 notice of 
disagreement that the exposure took place while he was 
working around asbestos while in the stockade.

As discussed above, the majority of the Veteran's service 
treatment and personnel records were apparently destroyed by 
fire.  A limited number of service treatment records have 
been associated with the claims folder.  This includes dental 
records and a record showing treatment for eye complaints 
which were received in August 1953.  In April 1986, the 
Veteran also submitted duplicates of these records and 
photocopies of examinations taken on entrance, following 
apprehension for alleged desertion and on separation.  The 
June 1951 entrance examination revealed normal lungs and 
chest.  The dental and eye records are negative for any 
findings or complaints of any pulmonary problems, and are 
also negative for asbestos exposure.  The June 1952 
examination done after his apprehension for alleged 
desertion, and the August 1952 separation examination both 
revealed normal lungs and chest.  The service personnel 
document of record showing that he was post stockade 
indicated that he would be released from active service on 
August 15, 1952, likewise was negative for lung problems or 
asbestos exposure. 

A December 1969 letter sent by the Veteran which described 
his apparent beating at the hands of guards after he escaped 
from work detail is absent for any description of the actual 
work he was doing, and made no reference to any asbestos 
exposure or lung problems.  

The Veteran underwent a VA examination in March 1973 which 
was negative for any significant pulmonary findings, with his 
respirations free and equal without rales.  

Evidence of lung problems are not shown until many years 
after service.  While he was hospitalized in December 1975 to 
January 1976 for complaints of chest pain and shortness of 
breath, there were no findings of any lung problems shown in 
the records, with chest X-ray noteworthy only of cardiac 
findings of left ventricular prominence, and the diagnosis 
was suspected angina.  On follow-up in May 1976, his lungs 
were noted to be clear to auscultation and percussion and the 
assessment was multiple somatic complaints. 

Thereafter the record reflects treatment for cardiovascular 
complaints including chest pain, diaphoresis and shortness of 
breath treated at the VA in August 1980, with normal findings 
on pulmonary examination, and an assessment of rule out 
possible myocardial infarction.  Shortly after his discharge, 
he was seen with complaints of nasal discharge, wheezing, and 
coughing productive of yellow phlegm.  Examination revealed 
pulmonary findings of wheezing with rales and rhonchi and he 
was assessed with bronchitis and angina.  

Thereafter the evidence is silent for any significant 
pulmonary findings until 2002, although the record does note 
significant cardiovascular problems dating back to 1999 when 
his problem list was limited to coronary atherosclerosis and 
hyperlipidemia.  There was no evidence of significant lung 
problems or diagnosis of COPD in the records until 2002.  

In July 2002 he was seen at the VA for complaints of cough 
times 2 months, with a little green phlegm, but no blood.  
Review of systems revealed him to deny shortness of breath, 
wheezing, hemaptysis, asthma, bronchitis, emphysema, 
pneumonia, tuberculosis or pleurisy.  His lungs were clear to 
auscultation on examination and he was assessed with cough 
times 2 months with some hoarseness.  Chest X-ray was ordered 
and was noted to show a 5.0 millimeter density in the right 
upper lobe, assessed as a granuloma.  

Also in July 2002, the Veteran was seen by a private 
physician with history that included a status post coronary 
artery bypass graft in 1993, with no recent cardiovascular 
evaluation, and currently reported ongoing fatigue, cough, 
shortness of breath and a 30 pound weight loss over 6-12 
months.  The assessment was shortness of breath, possible 
COPD.  A private X-ray dated in July 2002 diagnosed probable 
COPD, with no acute process noted.  A follow-up by his 
private physician dated in August 2002 noted complaints of 
shortness of breath increasing in severity with a 60 year 
history of smoking.  He was assessed with COPD. 

In August 2002 VA records, he was ordered a nebulizer for a 
provisional diagnosis of COPD.  In September 2002, the 
diagnosis of COPD, noted to have been made by a private 
doctor, was added to the Veteran's computerized problem list, 
and it has remained on the computerized problem list in 
subsequent records.  A November 2002 record reflects that the 
Veteran's doctor advised against his acquiring an electric 
wheelchair because he needed to exercise which has positive 
effects on his various medical conditions which included 
COPD.  

The VA records from 2003 to 2005 reflect ongoing treatment 
for this condition including ongoing consultations and 
prescriptions for nebulizer in the records, as well as 
continuing to list COPD among the other medical problems 
documented in the computer generated problem list.  Although 
he was described as having emphysema said to be getting 
worse, in an April 2005 record which noted he requested 
pulmonary consult, the rest of the records refer to his 
pulmonary condition as COPD.  A December 2005 chest X-ray 
noted his history of COPD, with increased symptoms including 
increased dyspnea and night sweats, and showed no new 
pulmonary nodules, focal infiltrates or pleural effusions.  
The right upper lobe nodule remained unchanged since the 
previous study.  VA records from 2006 document ongoing 
prescription refills for nebulizer for his COPD.

None of the records documenting treatment for and diagnosis 
of COPD contained any opinion as to the cause of this 
condition, and contained no discussion about his claimed 
asbestos exposure.  

As with his December 2005 notice of disagreement where he 
alleged exposure to asbestos while on work detail in 
stockade, the Veteran sent a statement in January 2006 where 
he alleged having emphysema due to asbestos exposure.  His 
substantive appeal sent in April 2006 again reported such 
exposure on work detail in the stockade.

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for COPD/emphysema.  The Veteran is noted to have 
failed to respond to repeated attempts by the RO to verify 
his claimed asbestos exposure, and there are no service 
department records available to confirm such exposure.  There 
is no evidence of any pulmonary condition shown in service, 
and COPD was not diagnosed until 2002.  There is no credible 
evidence of asbestos exposure in service shown.  The only 
source of such evidence is the Veteran's own lay statements.  
For reasons which were pointed out in the above discussion 
addressing the right knee claim, the Veteran's statements 
regarding his claimed asbestos exposure are not shown to be 
credible.  

Absent positive evidence of asbestos exposure in service, 
there is no need to address whether the currently shown COPD 
may be related to asbestos exposure.   

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for COPD/emphysema is 
not warranted, and there is no doubt to be resolved, as the 
bulk of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a right knee disorder and to this 
extent, the appeal is granted.

Service connection for a right knee disorder is denied.

Service connection for COPD/emphysema is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


